Citation Nr: 1039108	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a heart condition. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In May 2009, the Board remanded the matter for further 
development. 

The Board notes that the Veteran perfected an appeal as to the 
issue of service connection for a right knee disability which was 
also the subject of the May 2009 remand.  Subsequently in a May 
2010 rating decision, the RO granted service connection for 
degenerative joint disease of the right knee.  As this represents 
a full grant of the benefit sought, the issue is no longer before 
the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, in May 2009, the Board remanded this matter for 
further development.  Specifically, the Board instructed the RO 
to provide the Veteran an examination to determine the etiology 
of his heart condition.  In July 2009, VA provided the Veteran an 
examination for his heart.   Upon review of the claims folder and 
evaluation of the Veteran, the examiner opined that it was not 
likely that the Veteran's current heart condition (coronary 
artery disease, two vessel angioplasty, and history of myocardial 
infarction) was related to service.  The examiner did not provide 
an explanation for his conclusion but merely stated the 
chronological history of the Veteran's cholesterol levels and 
indicated that there was no active or acute cardiopulmonary 
disease.  He added that the lung fields were clear, the heart was 
normal in size, and an EKG was normal.  From this opinion, the 
rationale supporting the assertion that the Veteran's heart 
condition is not related to service is unclear.  Once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the same 
examiner, if possible, should supplement his July 2009 VA 
examination report. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO should arrange for the same 
examiner who conducted the July 2009 
examination, if possible, to review the 
claims folder and determine the etiology 
of the currently diagnosed heart 
condition.  If the July 2009 examiner is 
unavailable, the file should be referred 
to another similarly qualified medical 
professional.

The reviewer should provide a supporting 
rationale for the opinion rendered in the 
July 2009 VA examination report.  He/she 
should specifically cite to the Veteran's 
service treatment records including the 
March 1975 cardiology consultation dated 
in noting borderline cardiomegaly 
(enlarged heart) by X-ray.  

All opinions rendered must be supported by 
detailed rationale. 

If the reviewer finds that an interview 
with the Veteran and/or diagnostic testing 
is necessary, such should be accomplished.

A report should be prepared and associated 
with the Veteran's VA claims folder.

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


